Exhibit 10.1

AKSYS LTD. 1996 STOCK AWARDS PLAN

NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

Grantee’s Name and Address:

 

 

 

 

 

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Aksys, Ltd. 1996 Stock Awards Plan (the “Plan”), as amended
from time to time, and the Non-Qualified Stock Option Award Agreement (the
“Option Agreement”) attached hereto, as follows. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.

Date of Award

 

 

 

Vesting Commencement Date

 

 

 

Exercise Price per Share

 

 

 

Total Number of Shares subject to the Option

 

 

 

Total Exercise Price

 

 

 

Type of Option:

Non-Qualified Stock Option

 

 

Expiration Date:

 

 

 

Post-Termination Exercise Period:

Three (3) Months

 

Vesting Schedule:

Subject to the Grantee continuing to be a director of the Company (or other
service provider to the Company) and other limitations set forth in this Notice,
the Plan and the Option Agreement, the Option may be exercised, in whole or in
part, in accordance with the following schedule:

The Shares subject to the Option shall vest in twelve (12) equal quarterly
installments over the thirty-six (36) month period commencing on the Vesting
Commencement Date; i.e., each_____________, _____________, _____________ and
_____________.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.

Aksys, Ltd.,
a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD THE GRANTEE IS A DIRECTOR OR OTHER
SERVICE PROVIDER OF THE COMPANY (NOT THROUGH THE ACT OF BEING GRANTED THE OPTION
OR ACQUIRING SHARES HEREUNDER).

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 14 of the Option Agreement. The Grantee further agrees
to the venue selection and waiver of a jury trial in accordance with Section 15
of the Option Agreement. The Grantee further agrees to notify the Company upon
any change in the residence address indicated in this Notice.

Dated:

 

 

Signed:

 

 

2


--------------------------------------------------------------------------------


AKSYS, LTD. 1996 STOCK AWARDS PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

1.   Grant of Option.   Askys, Ltd., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of
Non-Qualified Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of the
Notice, this Non-Qualified Stock Option Award Agreement (the “Option Agreement”)
and the Company’s 1996 Stock Awards Plan (the “Plan”), as amended from time to
time, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

2.   Exercise of Option.

(a)   Right to Exercise.   The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator. In no event
shall the Company issue fractional Shares.

(b)   Method of Exercise.   The Option shall be exercisable only by delivery of
an Exercise Notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price. The Option shall be deemed to be exercised
upon receipt by the Company of such notice accompanied by the Exercise Price,
which, to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 5(d) below.

(c)   Taxes.   No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares. Upon exercise
of the Option, the Company or the Grantee’s employer may offset or withhold
(from any amount owed by the Company or the Grantee’s employer to the Grantee)
or collect from the Grantee or other person an amount sufficient to satisfy such
tax withholding obligations.

3.   Restrictions on Exercise.   The Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any Applicable


--------------------------------------------------------------------------------




Laws. If the exercise of the Option within the applicable time periods set forth
in Section 5, 6, and 7 of this Option Agreement is prevented by the provisions
of this Section 3, the Option shall remain exercisable until one (1) month after
the date the Grantee is notified by the Company that the Option is exercisable,
but in any event no later than the Expiration Date set forth in the Notice.

4.   Method of Payment.   Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(a)    cash;

(b)    check;

(c)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or

(d)    payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.

5.   Termination or Change of Director’s Service.   In the event the Grantee
ceases to be a director or other service provider of the Company, the Grantee
may, but only during the Post-Termination Exercise Period, exercise the portion
of the Option that was vested at the date of such termination (the “Termination
Date”). The Post-Termination Exercise Period shall commence on the Termination
Date. In no event, however, shall the Option be exercised later than the
Expiration Date set forth in the Notice. In the event of the Grantee’s change in
status from employee, director or consultant to any other status of employee,
director or consultant, the Option shall remain in effect and the Option shall
continue to vest in accordance with the Vesting Schedule set forth in the
Notice. Except as provided in Sections 6 and 7 below, to the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the Post-Termination Exercise Period,
the Option shall terminate.

6.   Disability of Grantee.   In the event the Grantee ceases to be a director
or other service provider of the Company as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (and in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date. To the extent
that the Option was unvested on the Termination Date, or if the Grantee does not

2


--------------------------------------------------------------------------------




exercise the vested portion of the Option within the time specified herein, the
Option shall terminate.

7.   Death of Grantee.   In the event of the termination of the Grantee service
as a director or other service provider of the Company as a result of his or her
death, or in the event of the Grantee’s death during the Post-Termination
Exercise Period or during the twelve (12) month period following the Grantee’s
termination as a result of his or her Disability, the person who acquired the
right to exercise the Option pursuant to Section 9 may exercise the portion of
the Option that was vested at the date of termination within twelve (12) months
commencing on the date of death (but in no event later than the Expiration
Date). To the extent that the Option was unvested on the date of death, or if
the vested portion of the Option is not exercised within the time specified
herein, the Option shall terminate.

8.   Change of Control.   Immediately prior to the specified effective date of a
Change of Control, any unvested Shares subject to the Option shall immediately
vest in full. Effective upon the consummation of a Change of Control, the Option
shall terminate except to the extent the Option is assumed by the successor
corporation or its parent or is expressly reaffirmed by the Company. For
purposes of this Option Agreement, “Change of Control” means a change in
ownership or control of the Company effected through a merger, consolidation or
acquisition by any person or related group of persons (other than an acquisition
by the Company or by a Company-sponsored employee benefit plan or by a person or
persons that directly or indirectly controls, is controlled by, or is under
common control with, the Company) of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934) of securities possessing more
than fifty percent (50%) of the total combined voting power of the outstanding
securities of the Company. Notwithstanding anything else contained herein to the
contrary, in no event shall a Change of Control be deemed to occur by reason of
(i) a distribution of the Company’s common stock held by Durus Life Sciences
Master Fund Ltd (“Durus”) to its investors, partners or members, whether as
dividend or otherwise, of all or any portion of the shares of common stock held,
directly or indirectly, by Durus or (ii) a sale of all or any portion of the
Company’s common stock held, directly or indirectly, by Durus in an underwritten
public offering (including, without limitation, a sale of securities of holdings
in an underwritten public offering), unless following such distribution or sale
any person or related group of persons, other than Durus or its affiliates,
possess more than fifty percent (50%) of the total combined voting power of the
outstanding securities of the Company.

9.   Transferability of Option.   The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, provided,
however, that the Option may be transferred during the lifetime of the Grantee
to the extent and in the manner authorized by the Administrator. Notwithstanding
the foregoing, the Grantee may designate one or more beneficiaries of the
Grantee’s Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 7, may be exercised (a)
by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

3


--------------------------------------------------------------------------------




10.   Term of Option.   The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.

11.   Tax Consequences.   The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

12.   Entire Agreement: Governing Law.   The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Illinois without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Illinois to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

13.   Construction.   The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

14.   Administration and Interpretation.   Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

15.   Venue and Waiver of Jury Trial.   The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for the
Northern District of Illinois (or should such court lack jurisdiction to hear
such action, suit or proceeding, in an Illinois state court in the County of
Cook) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 15 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions

4


--------------------------------------------------------------------------------




shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

16.   Notices.   Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.

END OF AGREEMENT

5


--------------------------------------------------------------------------------


EXHIBIT A

ASKYS, LTD., INC. 1996 STOCK AWARDS

EXERCISE NOTICE

Aksys, Ltd.
[COMPANY ADDRESS]

Attention: Secretary

1.   Exercise of Option.   Effective as of today, ______________, ___ the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ___________ shares of the Common Stock (the “Shares”) of Aksys, Ltd.
(the “Company”) under and pursuant to the Company’s 1996 Stock Awards Plan (the
“Plan”), as amended from time to time, and the Non-Qualified Stock Option Award
Agreement (the “Option Agreement”) and Notice of Non-qualified Stock Option
Award (the “Notice”) dated _____________. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Exercise
Notice.

2.   Representations of the Grantee.   The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

3.   Rights as Stockholder.   Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 7 of the Plan.

4.   Delivery of Payment.   The Grantee herewith delivers to the Company the
full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 5(d) of the Option Agreement.

5.   Tax Consultation.   The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice

6.   Taxes.   The Grantee agrees to satisfy all applicable federal, state and
local income and employment tax withholding obligations and herewith delivers to
the Company the full amount of such obligations or has made arrangements
acceptable to the Company to satisfy such obligations.


--------------------------------------------------------------------------------




7.   Successors and Assigns.   The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

8.   Construction.   The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

9.   Administration and Interpretation.   The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

10.   Governing Law; Severability.   This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Illinois
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Illinois to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

11.   Notices.   Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

12.   Further Instruments.   The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.

13.   Entire Agreement.   The Notice, the Plan, and the Option Agreement are
incorporated herein by reference, and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

2


--------------------------------------------------------------------------------




 

Submitted by:

 

Accepted by:

 

 

 

[NAME]

 

AKSYS, LTD.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

(Signature)

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

[COMPANY ADDRESS]

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------